Citation Nr: 0707061	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 25, 
2000, for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986.  This appeal originally came before the Board of 
Veterans' Appeals from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  That rating decision, in pertinent 
part, granted increased evaluations for the veteran's service 
connected lumbosacral and cervical spine disabilities, 
granted service connection for secondary service connected 
disabilities, and granted the veteran's claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  An effective date of August 25, 2000 was assigned 
for each of the benefits granted.  The veteran disagreed with 
the effective date of the TDIU award, but not with the 
effective dates of the schedular evaluations.

The veteran and his spouse presented testimony at a 
videoconference hearing held by the undersigned Veterans Law 
Judge in January 2002.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.

In an April 2002 decision, the Board denied the veteran's 
claim.  The veteran subsequently appealed, and in January 
2003, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the case 
for readjudication in accordance with the Joint Motion for 
Remand.

In July 2003, the Board remanded the case for additional 
development.  Subsequently, in rating decisions dated in 
March 2004, April 2004, and September 2004, the RO continued 
the prior denial.

In January 2005, the Board again denied the veteran's claim.  
The veteran subsequently appealed, and in February 2006, the 
Court vacated the January 2005 Board's decision and remanded 
the case for readjudication in accordance with the February 
2006 Joint Motion for Remand.




FINDING OF FACT

1.  Resolving all doubt in the veteran's favor, a June 24, 
1997 outpatient treatment report could be construed as an 
informal claim for TDIU.  Subsequently received documentation 
reflects that the veteran was unemployable due to service-
connected disability at that time.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of June 24, 
1997, for the award of a total disability rating due to 
individual unemployability, are met.  38 U.S.C.A. § 5110 
(West 2002 & Supp.2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and September 2004 
letters.  Collectively, those letters essentially advised the 
veteran to submit any evidence in his possession that 
pertains to his claim, informed him of the evidence required 
to substantiate the claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The claims folder contains service medical records, the 
veteran contentions, hearing transcript, evidence from the 
Social Security Administration (SSA), records from the VA 
Medical Centers in Birmingham, Montgomery, and Tuscaloosa, as 
well as evidence from various private medical providers.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Background

The veteran asserts that an effective date for TDIU earlier 
than August 25, 2000 is warranted.  

On August 25, 2000, the veteran submitted a claim for a 
schedular increase and a secondary service connection claim.  
Submitted along with the August 25, 2000 claim was evidence 
from the SSA showing that the veteran had been determined, by 
a decision dated in March 1992, to be disabled from March 
1988.  Subsequently, in October 2000, a June 24, 1997 VA 
treatment record was received.  This record included a 
notation that the veteran had not been employed since 1987 
and had been receiving SSA benefits since 1992.

In October 2000, the RO received a formal application for 
TDIU (VA Form 21-8940).  

By an April 2001 rating decision, the RO granted increased 
ratings to 60 percent for the veteran's service connected 
lower back disability; an increased rating to 40 percent for 
the veteran's service connected cervical spine disability; 
service connection on a secondary basis for depression and 
anxiety, with a 10 percent evaluation assigned, urinary 
incontinence, with a 10 percent evaluation assigned, fecal 
incontinence, with a 10 percent evaluation assigned, and 
right foot drop, with a 40 percent evaluation assigned.  The 
combined schedular evaluation of the veteran's service 
connected disabilities was increased from 50 percent to 90 
percent.  The veteran's TDIU claim was also granted.  An 
effective date of August 25, 2000, was assigned for each 
benefit.

The RO assigned the effective date for the TDIU award as of 
August 25, 2000, when the veteran submitted evidence to 
support his claim for schedular increase, including the SSA 
evidence.  Thus, the RO treated the August 25, 2000, claim 
for an increased schedular rating and for secondary service 
connection, as an informal claim for TDIU, which was then 
formalized by the October 2000 filing of the Form 21-8940.  




Legal Criteria - Earlier Effective Date

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400(o)(2) (2006); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2006); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim. Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2006).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).


Analysis

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
on August 25, 2000, and for TDIU on October 17, 2000.

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  

Yet, in Norris v. West, 12 Vet. App. 413 (1999), the Court 
held "that when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a TDIU rating."  Id. at 421 (internal citations omitted).  
In the Norris case, the veteran was granted service 
connection for anxiety neurosis in September 1973 and 
assigned a 30 percent evaluation.  The evaluation was 
eventually increased to 70 percent, and in September 1994, 
the Board granted TDIU under 38 C.F.R. § 4.16(a).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
facts of the case were similar, but the case was 
distinguishable.  In Roberson, the veteran appealed from a 
Court decision affirming a Board decision that a 1984 rating 
decision did not contain CUE.  In Roberson, the veteran 
submitted an application for benefits for psychiatric 
problems in 1982, and in 1984, he was awarded service 
connection for PTSD and assigned a 70 percent evaluation, 
which was eventually increased to 100 percent based on 38 
C.F.R. § 4.16(a).  In Norris, it was the subsequent informal 
claims that were found to raise TDIU, rather than the 
original claim for disability.  

In the present case, a June 24, 1997 VA treatment record 
reflects that the veteran had been unemployed since 1987 and 
had back surgery in 1982 and 1988.  Although the June 1997 VA 
treatment record refers to treatment for depression (which 
was not service-connected until the veteran filed a claim for 
it in August 2000), it could have been construed as an 
informal claim under Norris.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Prior to August 25, 2000, the veteran did not meet the 
schedular criteria for TDIU, as he was service-connected for 
a low back disability, rated as 40 percent disabling, and a 
cervical spine disability, rated as 20 percent disabling; the 
combined evaluation had been 50 percent since June 1988.  (An 
unappealed March 1992 rating decision denied schedular 
increases for service connected low back disability and 
cervical spine disability).

It was only as of August 25, 2000 that the schedular criteria 
for TDIU were met.  However, resolving all doubt in the 
veteran's favor, it may be concluded that his service-
connected spinal disability precluded his employment prior to 
this time.  VA regulations allow for assignment of a TDIU 
where the veteran fails to meet the schedular requirements 
but is unable to secure employment due solely to service-
connected disability.  See 38 C.F.R. § 4.16(b).  

Having determined that June 24, 1997 is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when the veteran's increase 
in disability - making him unemployable - occurred.  An 
earlier effective date is considered if it is factually 
ascertainable that the veteran's unemployability due to 
service connected disabilities occurred within the one-year 
time period prior to his informally raised claim for TDIU.  
38 C.F.R. § 3.400(o)(2) (2006).  Therefore, the Board will 
consider evidence beginning June 25, 1996, which is one year 
prior to the date of the claim and the earliest possible 
effective date under the circumstances.

A review of the applicable evidence reflects that the 
criteria for entitlement to a TDIU rating were not met prior 
to June 24, 1997, as there is no competent evidence of record 
reflecting that the veteran became unemployable solely by 
reason of service-connected disabilities within one-year 
prior to the claim for TDIU.  It is only when the increase in 
disability precedes the claim by a year or less that an 
effective date earlier than the date of claim, itself, may be 
assigned.  If the veteran was unemployable due to service-
connected disabilities alone for more than a year before the 
claim was filed, an earlier effective date for the TDIU 
rating would not be assigned.  See 38 C.F.R. § 3.400(o)(2) 
(2006); VAOPGCPREC 12-98; Harper, supra.

Since the evidence fails to show that in the year prior to 
June 24, 1997, the service-connected disabilities precluded 
the veteran from securing or following a substantially 
gainful occupation, an effective date prior to June 24, 1997, 
is not warranted for the grant of a TDIU rating.

To the extent the veteran's SSA records suggest that he was 
unemployable due to service-connected disability from the 
1980's, they do not justify the assignment of an earlier 
effective date, because they do not reflect a factually 
ascertainable increase in the one year period prior to his 
claim for TDIU.  

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than June 24, 1997, for the award 
of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 
3.400 (2006).


ORDER

An effective date of June 24, 1997, for the award of a total 
rating based on individual unemployability is allowed, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


